OFFICE     OF THE ATTORNEY       GENERAL     OF TEXAS
                              AUSTIN




Ron. Gonn R. Isaabs
Go&~   Auditor
Xilem County                                        ; :
Gammon, Texer
                                                  . \, \
Deer Sir!                                         ~--..-‘,. i
                                          ‘-.
                                                --.__       ‘\~
                 Opinion Ho. O-1372
                 Re: Gommiaeioner~t.Gourt        .3nnspciwer          -
                      priate monhf ouk of       trio ckme*l     ",IpZ
                                                 oonncel tA/teprenent
                                                 for    the   purpose   or
                                                 ionality of Senate




Bfll So. 224.




.&TTGRtiEY
       GENERAL     OF TEXAS
                                 BY
                                                   A. 3. Bolllne
                                                          Assistant